Citation Nr: 0203082	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-04 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly pension benefits due to the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active service from January 1973 to January 
1976.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
November 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Milwaukee, Wisconsin, that denied 
entitlement to special monthly pension benefits due to the 
need for regular aid and attendance.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The impairment resulting from the veteran's nonservice-
connected disabilities is such that he requires the care or 
assistance of another on a regular basis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for special monthly pension based on the need 
for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 
3.23, 3.102, 3.351(b) and (c), 3.352(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran has applied for a special monthly 
pension in the form of aid and attendance.  Said special 
monthly pension is in addition to a nonservice-connected 
pension that was granted in November 1998.  While a special 
monthly pension by reason of being housebound was established 
via the November 1998 decision, aid and attendance was not.  

In March 2000, the veteran underwent a special medical 
examination in order to determine whether his nonservice-
connected disabilities entitled him to a special monthly 
pension (aid and attendance).  The examiner noted that the 
veteran was not hospitalized or permanently bedridden.  The 
veteran was found to have right homonymous hemianopsia but 
his uncorrected vision was better than 5/200.  The examiner 
further wrote:

His capacity to protect himself from the 
hazards and dangers of his daily 
environment have been compromised since 
his stroke.  He has had dizziness and 
balance problems; however, he is able to 
ambulate without assistance.  Because of 
his homonymous hemianopsia, he tends to 
bump into things on his right side and 
has had problems mowing his lawn with his 
riding lawnmower.  Memory loss has 
improved.  Although he apparently did not 
know the names of his wife or daughter 
immediately following the stroke, that 
has recovered.  He continues to have a 
mild partial expressive aphasia with 
difficulty remembering peoples names or 
some past events.  His recent memory is 
intact, at the time of this examination.  
He has some difficulty performing self-
care; his wife helps bathe him because of 
his tendency to list.  He gets dizzy in 
the shower, so he takes bathes. . . He is 
able to travel beyond the premises of his 
home, but does not drive.  As a result of 
the stroke, he has right homonymous 
hemianopsia (blindness in the right 
lateral visual field).  His central 
vision and left visual field are intact. 
. . . he toilets himself.

	. . . His wife cooks the meals and 
cuts his meat.  He can use a fork with 
his left hand.  He goes outside walking, 
goes shopping with his wife at the 
grocery store twice a week, and sees his 
doctor about twice a month.  He says he 
sometimes goes out to walk his dog; 
however, his wife claims she always walks 
with him on his right side to prevent him 
from walking into things.  He does not 
use canes or other mechanical aides for 
ambulation.

As a result of this examination, and after reviewing the 
veteran's claims folder, the RO continued to deny the 
veteran's request for special month pension in the form of 
aid and attendance.

The appellant, through his wife, proffered testimony before 
the Board in August 2001.  During that hearing, the 
appellant's wife stated that she helped dress and undress the 
veteran.  She reported that she gave the veteran his daily 
medications and helped when he was bedridden as a result of 
seizures.  Additionally, she said that she helped feed her 
husband and ensured that he did not walk into objects that 
might be considered dangerous.  Upon completion of the 
testimony, a record was made, included in the claims folder, 
and forwarded to the Board for review.

Legal Criteria.  A veteran of a war who is permanently and 
totally disabled from nonservice-connected disabilities, not 
the result of his or her own misconduct, may be entitled to 
the payment of a pension.  38 U.S.C.A. § 1521(a) (West 1991).  
A veteran who receives such a pension may be additionally 
entitled to a "special monthly pension" if the veteran 
requires regular aid and attendance or if the veteran has one 
disability rated as permanent and total and additional 
disabilities independently ratable at 60 percent disabling 
(or more) or the veteran is, as a result of his/her 
disabilities, permanently housebound.  38 U.S.C.A. § 1521(d), 
(e) (West 1991).

The law and regulations provide that, for pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such a person is:

(1)  a patient in a nursing home on 
account of mental or physical incapacity; 
or

(2)  helpless or blind, or so nearly 
helpless or blind as to need or require 
the regular aid and attendance of another 
person.  [A person will be considered 
blind or nearly blind if they have 
corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of 
the visual field to 5 degrees or less.]  

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. §  3.351(c) 
(2001).  

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable; 

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance; 

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness; 

(4)  Inability to attend to the wants of 
nature; or 

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2001).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
see also 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court pointed out that under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  

Analysis.  The veteran has asserted that his various 
disabilities preclude him from carrying out basic daily 
activities without assistance from another person.  When the 
veteran was questioned concerning his daily activities, he 
stated that he was able to go outside and walk his dog.  
However, upon further questioning of his wife, it was 
discovered that she must go with him in order to keep him 
from running into objects.  Although he claimed that he was 
able to dress himself, after further conversation with his 
family, it was concluded that he was able to assist in his 
dressing, but that his wife did the majority of the work.  
All parties concluded that the veteran was unable to bath or 
shower himself without another person's assistance.  With 
respect to the veteran's ability to attend to the wants of 
nature, there was some ambiguity concerning this point.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance.  The medical evidence does not indicate that 
he meets the criteria outlined in 38 C.F.R. § 3.351.  The 
record does not show that the veteran is blind, hospitalized, 
or mentally incapacitated.  However, the records do show that 
the veteran is very seriously physically disabled.  Although 
he is able to feed himself, he must depend on another person 
to prepare, serve, and cut all of his meals.  He is capable 
of bathing himself but he must depend on others to actually 
get into and out of the bathtub safely.  The record is 
unclear as to whether the veteran is able to shave himself, 
or whether he can attend to all of the needs of nature by 
himself.  He cannot ambulate safely without the assistance of 
his wife.  Therefore, the Board concludes that the veteran is 
entitled to special monthly pension based on the need for 
regular aid and attendance.

In granting the benefit sought on appeal, the Board has 
considered the recent enactment of the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001)) as well as the VA regulations 
issued in August 2001 implementing the provisions of the 
VCAA, Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance is granted.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

